ITEMID: 001-80253
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: KUČERA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mr Miroslav Kučera, is a Czech national who was born in 1956 and lives in Prague. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant occupied a flat in a building owned by the Ministry of the Interior. On 18 July 1996 the Ministry filed an action against the applicant seeking to order him to vacate the flat.
On 16 February, 27 April and 7 September 1998 the Prague 6 District Court (obvodní soud) held three hearings. After having held a hearing on 26 May 1999, the court adopted a judgment by which it allowed the Ministry’s claim and ordered the applicant to vacate the flat.
On 17 September 1999 the Prague Municipal Court (městský soud), upon the applicant’s appeal of 12 July 1999, upheld the first instance judgment. The proceedings were finally closed on 16 November 1999. On that date, the execution title became final.
On 3 December 1999 the applicant filed an appeal on points of law (dovolání) in the Supreme Court (Nejvyšší soud) which dismissed it in judgment of 19 December 2000 which was notified to the applicant’s lawyer on 19 March 2001.
In the mean-time, on 22 November 2000, the District Court had issued an eviction order against the applicant. The applicant’s subsequent requests to adjourn his eviction were rejected.
